PER CURIAM.
For the hereinafter stated reason, we decline to answer the question herein certified to us by the Circuit Court of the Thirteenth Judicial Circuit pursuant to Florida Appellate Rule 4.6, subd. a.
In view of the factual statements, which are sparse in certain material respects, it is clear that this court’s answer to the question would not be dispositive of the entire cause. Niemi v. Mebane Oil Co., Fla.App. 4th, 1974, 303 So.2d 661; Iorio v. State, Fla.App.4th, 1974, 297 So.2d 116; University of Tampa, Inc. v. Hillsborough County, Fla.App.2d, 1974, 287 So.2d 708.
CERTIFICATE DENIED.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.